Appeal from order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 12, 2002, to the extent that it directed plaintiffs counsel to pay defendant’s counsel $1,400 for failing to comply with a prior order, unanimously dismissed, without costs.
The order challenged herein merely quantified a $50-per-day sanction previously imposed on May 28, 2002, in the event of failure to deliver certain deposition transcripts. Elaintiff is not aggrieved by such a monetary imposition on his attorney (Warm v State of New York, 265 AD2d 546, 547 [1999]; see also Scopelliti v Town of New Castle, 92 NY2d 944 [1998]). Concur— Nardelli, J.E, Saxe, Sullivan and Gonzalez, JJ.